 In the Matter of EMPIRE MININGCOMPANYandUNITED MINEWORK-ERS OF AMERICA, DISTRICT#23,AFFILIATED WITH THE C.I.O.andPROGRESSIVEMINE WORKERS OF AMERICA, DISTRICT #5, AFFILIATEDWITH THE A. F. of L., PARTY TO THE CONTRACTIn the Matter of EMPIRE MINING COMPANYandUNITED MINE WORK-ERS OF AMERICA, DISTRICT #23, AFFILIATED WITH THE C. I. O.Cases Nos. C-1404 and R-1602, respectivelyORDER PERMITTING WITHDRAWAL OF PETITION'December 13, 1939The Board having issued a Decision, Order and Direction of Elec-tion in the above-entitledcases onNovember 13, 1939,1 and, there-after, United Mine Workers of America, District #23, affiliated withthe C. I. 0., by letter dated December 2, 1939, having requested per-mission towithdraw the petition filed in Case No. R-1602 by UnitedMineWorkers of America, District #23, affiliated with the C. I. 0.,and the Board having duly considered the matter,IT IS HEREBY ORDEREDthat the request of UnitedMineWorkersof America, District #23, affiliated with the C. I. 0., forpermissiontowithdraw the said petition filed in Case No. R-1602 be, and ithereby is, granted, and that Case No. R-1602 be, and it hereby is,closed.'17 N. L.R. B., 558.18 N. L. R. B., No. 44.290